Citation Nr: 0113495	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  90-44 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

Entitlement to service connection for residuals of dental 
trauma for the purpose of Class II(a) VA outpatient dental 
treatment and related appliances.



REPRESENTATION

Appellant represented by:	Arthur F. Millard, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1974.

In October 1977, the Board of Veterans' Appeals (Board) 
denied service connection for a psychiatric disability.

In May 1982 and November 1986, RO dental rating decisions 
denied service connection for residuals of dental trauma.  
The record does not show that the veteran was notified of 
these determinations.

A December 1985 RO rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a psychiatric disability.  
The veteran was notified of this determination in December 
1985 and he did not appeal.

In 1989, the veteran applied to reopen the claim for service 
connection for schizophrenia.  He also continued requesting 
service connection for residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment.  This 
appeal arises from February 1990 RO decisions that determined 
the veteran had not submitted new and material evidence to 
reopen the claims for service connection for schizophrenia 
and residuals of dental trauma.  

The Board remanded the case to the RO in June 1991 for 
additional development.  In June 1994, the Board determined 
the veteran had not submitted new and material evidence to 
reopen the claim for service connection for schizophrenia and 
denied service connection for residuals of dental trauma for 
the purpose of obtaining Class II(a) VA dental treatment and 
related dental appliances on a de novo review of this claim.

The veteran then appealed the June 1994 Board decision to the 
United States Court of Veterans Appeals (Court).  In November 
1996, a Court order granted a motion from the Secretary of VA 
to vacate and remand the June 1994 Board decision for further 
development and readjudication.  In December 1996, the Court 
entered judgment, and the case was returned to the Board.

In a February 1997 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument.  In 
March 1997, the attorney notified the Board that the veteran 
wanted a hearing at the RO.  In July 1997, the Board remanded 
the case to the RO for additional development and to provide 
the veteran with a hearing.  

In correspondence received in August 1997, the veteran 
notified the RO that he had no correspondence concerning the 
May 1982 and June 1986 RO dental rating decisions.  A March 
1998 RO decision determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for schizophrenia and denied service 
connection for residuals of dental trauma for Class II(a) VA 
outpatient dental treatment on a de novo basis.  

Since the evidence did not show that the veteran was notified 
of the May 1982 and June 1986 RO dental rating decisions 
denying service connection for residuals of dental trauma, 
the Board reviewed this claim on a de novo basis in June 
1998, as did the RO in the March 1998 decision.  In the June 
1998 decision, the Board determined that there was no new and 
material evidence to reopen the claim for service connection 
for schizophrenia and denied the claim for service connection 
for residuals of dental trauma for the purpose of Class II(a) 
VA outpatient dental treatment and related appliances as not 
well grounded.  The veteran then appealed the June 1998 Board 
decision to the Court.

In December 2000, a Court order granted a December 2000 
unopposed motion from the counsel for VA to vacate and remand 
the June 1998 Board decision concerning the claims of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for schizophrenia and for 
service connection for residuals of dental trauma for the 
purpose of Class II(a) VA outpatient dental treatment and 
related appliances.

In a March 2001 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In correspondence dated in March 2001, the 
veteran's attorney requested a hearing at the RO in order to 
submit additional argument and evidence.


REMAND

Copies of the December 2000 unopposed motion from the counsel 
for VA, the December 2000 Court order, and the March 2001 
correspondence have been placed in the veteran's claims 
folders.  After review of the record and Court instructions, 
it is the determination of the Board that additional 
evidentiary development and adjudicative action is required, 
as detailed below.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a hearing.

2.  The RO should advise the veteran of 
the evidence needed to successfully prove 
his claims.  The RO should then ask the 
veteran to prepare a detailed list of all 
sources (VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

3.  The RO must review the claims folders 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  The RO should review the veteran's 
claims.  The review of the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for schizophrenia 
should reflect the holding of the Federal 
Circuit Court in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998) that overturned the 
test for new and material evidence 
formulated by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




